WINTERSHEIMER, Justice,
dissenting.
I must respectfully dissent from the majority opinion because I do not believe it was reversible error to allow a witness to testify holding what appeared to some to be a Bible and the trial court did not abuse its discretion by admitting evidence regarding the fact that the accused was under indictment for failure to pay child support to the murder victim.
The mere fact that witness Barker held a book that is alleged to have been a Bible in his lap during his testimony was not reversible error. The witness held the book with both hands covering the spine so that the title of the book could not be determined from any angle. The witness did not refer to the Bible during his testimony. The book in question possessed by the witness was not given to the jury and was not used by the prosecutor in arguing to the jury that they should convict Brown or that they should believe the witness’s testimony over that of the accused. The possession of the Bible under circumstances where it could not be observed by the jury did not amount to any federal or state constitutional violation and was not prejudicial error. See Rose v. Clark, 478 U.S. 570 at 575, 106 S.Ct. 3101, 92 L.Ed.2d 460 (1986), for a more complete discussion of absence of federal constitutional error and the harmless error approach. Brown was not deprived of a fair trial. The error, if any, was harmless. RCr 9.24.
Although it may not be good practice for a witness to hold anything while testifying, the trial was conducted by an experienced judge who was in control of the court room. He did not consider it to be a serious problem. The judge did not abuse his discretionary function.
In addition, the trial judge did not abuse his discretion in admitting evidence regarding the fact that Brown was under indictment for failure to pay child support to the murder victim. Brown testified that he was not in fact delinquent in paying child support and that he had been paying in cash directly to the victim.
Tucker v. Commonwealth, Ky., 916 S.W.2d 181 (1996), held in part that the liability of a defendant for a substantial sum of child support arrearage was relevant to establish a motive to rob and consequently it was admissible under the rule governing evidence of other crimes or bad acts. KRE 404(b)(1).
Under all the circumstances of this case, I would affirm the conviction in all respects.
GRAVES, J., joins this dissent.
COOPER, J., concurs with part I of majority opinion and joins WINTERSHEIMER, J., in his dissent with respect to part II.